Case 2:20-cv-02623-SVW Document 3 Filed 03/19/20 Page 1 of 4 Page ID #:105




 1   CAROL IGOE (SBN 267673)
 2   KYRSTEN B. SKOGSTAD (SBN 281583)
     NICOLE J. DARO (SBN 276948)
 3
     CALIFORNIA NURSES ASSOCIATION
 4   155 Grand Avenue
 5
     Oakland, CA 94612
     (510) 273-2200 (telephone)/(510) 663-4822 (facsimile)
 6   kskogstad@calnurses.org
 7   ndaro@calnurses.org
     cigoe@calnurses.org
 8
     Attorneys for Plaintiff
 9   CALIFORNIA NURSES ASSOCIATION
10

11                     UNITED STATES DISTRIC COURT
12
                      CENTRAL DISTRICT OF CALIFORNIA
13
     In Re                              )     Dist. Case No.: 2:20-cv-02623
                                        )
14                                      )
     VERITY HEALTH SYSTEM OF            )
15
     CALIFORNIA, INC., et. al.,         )     BK. Lead Case No.: 2:18-bk-20151-ER
                                        )
16                                      )
                                        )     Chapter 11 Cases
17
                 Debtors and Debtors in )
     Possession.                        )
18   ________________________________ )
                                        )     Adversary No.: 2:20-ap-01051-ER
19   CALIFORNIA NURSES                  )
     ASSOCIATION (CNA)                  )
20                                      )
                                        )     PLAINTIFF CALIFORNIA
21                      Plaintiff,      )
                                        )     NURSES ASSOCIATION’S
22                                      )     NOTICE OF RELATED CASES
     v.                                 )
23                                      )     PURSUANT LOCAL RULE 83-1.3.1
                                        )
24   VERITY HEALTH SYSTEMS OF           )
     CALIFORNIA, INC., a California     )
25
     Corporation; ST. FRANCIS MEDICAL ))
26   CENTER, an Affiliate; ST. VINCENT )
     MEDICAL CENTER, an Affiliate;      )
27                                      )
     SETON MEDICAL CENTER, an           )
28   Affiliate; ST. FRANCIS MEDICAL     )
                                        )
Case 2:20-cv-02623-SVW Document 3 Filed 03/19/20 Page 2 of 4 Page ID #:106




     CENTER OF LYNWOOD, an Affiliate; )
 1                                       )
     ST. VINCENT DIALYSIS CENTER, )
 2   INC., an Affiliate; VERITY          )
     HOLDINGS, LLC, an Affiliate;        )
 3                                       )
     DEPAUL VENTURES, LLC, an            )
 4
     Affiliate; RICHARD ADCOCK, an       )
                                         )
 5   Individual; STEVEN SHARRER, an )
     Individual, and DOES 1 through 500, )
 6                                       )
                                         )
 7                           Defendants. )
 8

 9   Plaintiff California Nurses Association (CNA), pursuant to Local Rule 83-1.3.1,
10   call the Court’s attention to the following cases:
11          In re Verity Health System of California, Inc., et al., Lead Bankr. Case
12   No. 2:18-bk-20151-ER, filed on August 31, 2018; pending before the Honorable
13   Ernest Robles in the United States Bankruptcy Court, Central District of
14   California, Los Angeles Division.
15

16   Dated: March 19, 2020                   Respectfully submitted,
17
                                             CALIFORNIA NURSES ASSOCIATION
18
                                             LEGAL DEPARTMENT
19

20                                       By: /s/ Carol A. Igoe
                                           Carol A. Igoe
21
                                            Kyrsten B. Skogstad
22                                          Attorneys for Plaintiff
23
                                            CALIFORNIA NURSES ASSOCIATION
24

25

26

27

28




                                               2
Case 2:20-cv-02623-SVW Document 3 Filed 03/19/20 Page 3 of 4 Page ID #:107




 1
                                  PROOF OF SERVICE
 2

 3   STATE OF CALIFORNIA, COUNTY OF ALAMEDA
 4
            At the time of service, I was over 18 years of age and not a party to this
 5   action. I am employed in the County of Los Angeles, State of California. My
 6
     business address is 155 Grand Ave., Oakland, CA 94612.

 7   On March 19, 2020, I served true copies of the following document(s) described
 8   as PLAINTIFF CALIFORNIA NURSES ASSOCIATION’S NOTICE OF
     RELATED CASES PURSUANT LOCAL RULE 83-1.3.1 on the interested
 9
     parties in this action as follows:
10
     BY OVERNIGHT MAIL: I enclosed the document(s) in a sealed envelope or
11
     package addressed to the persons at the addresses listed below and placed the
12   envelope for collection and mailing, following our ordinary business practices. I
13   am readily familiar with the California Nurses Association’s practice for
     collecting and processing correspondence for mailing. On the same day that
14
     correspondence is placed for collection and mailing, it is deposited in the ordinary
15   course of business with the UPS, in a sealed envelope with postage fully prepaid.
     I am a resident or employed in the county where the mailing occurred. The
16
     envelope was placed in the mail at Oakland, California.
17

18
     The Honorable Ernest M. Robles
     U.S. Bankruptcy Court
19   255 E. Temple Street, Suite 1560
20   Los Angeles, CA 90012
21
     Office of the United States Trustee
22   915 Wilshire Blvd, Suite 1850
23
     Los Angeles, CA 90017

24   BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
25   document(s) to be sent from e-mail address ttschneaux@calnurses.org to the
     persons at the e-mail addresses listed in below. The document(s) were transmitted
26
     at or before 5:00 p.m. I did not receive, within a reasonable time after the
27   transmission, any electronic message or other indication that the transmission was
     unsuccessful:
28




                                               3
Case 2:20-cv-02623-SVW Document 3 Filed 03/19/20 Page 4 of 4 Page ID #:108




 1   DEFENDANT: Richard Adcock, Verity Health Systems of California-
 2       aruda@bzbm.com
     DEFENDANT: Steven Sharrer, Verity Health
 3
         aruda@bzbm.com
 4   DEFENDANT: De Paul Ventures, LLC
 5
         sam.alberts@dentons.com
     DEFENDANT: St. Francis Medical Center, a California nonprofit public benefit
 6       corporation sam.alberts@dentons.com
 7   DEFENDANT: St. Vincent Medical Center, a California nonprofit public benefit
         corporation sam.alberts@dentons.com
 8
     DEFENDANT: St. Vincent Dialysis Center, Inc.
 9       sam.alberts@dentons.com
     DEFENDANT: Seton Medical Center, a California nonprofit public benefit
10
         corporation sam.alberts@dentons.com
11   DEFENDANT: Verity Health Systems of California, Inc., a California nonprofit
12
         public benefit corporation sam.alberts@dentons.com
     DEFENDANT: Verity Holding, LLC, a California limited liability company
13
         sam.alberts@dentons.com
14
            I declare under penalty of perjury under the laws of the United States of
15
     America that the foregoing is true and correct and that I am employed in the
16   office of a member of the bar of this Court at whose direction the service was
17
     made.

18   Executed on March 19, 2020, at Oakland, California.
19

20                                          /s/Tym Tschneaux.
                                            Tym Tschneaux
21

22

23

24

25

26

27

28




                                              4
